Citation Nr: 1645046	
Decision Date: 11/23/16    Archive Date: 12/09/16

DOCKET NO.  12-14 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine multilevel disc desiccation with herniated extruded nucleolus pulpous right L4/L5 and lumbar paravertebral muscle spasms (hereinafter, low back disability).

5.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy.

6.  Entitlement to an initial disability rating in excess of 10 percent for left foot plantar fasciitis.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to September 2006 and on active duty for training from July 1981 to December 1981.  He had 29 years of total service with the Army and Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) from September 2010 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  Following issuance of statements of the case in May 2012 and October 2014, respectively, the Veteran filed a substantive appeal only as to the issues on the title page.

The Board notes that the issue of entitlement to a TDIU was denied in the October 2014 statement of the case.  While the Veteran did not subsequently perfect an appeal as to that issue, the Veteran's representative again raised the issue of entitlement to a TDIU in a September 2016 Appellate Brief.  Accordingly, in light of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds a claim for a TDIU has been reasonably raised by the record as part of the Veteran's claim for a higher rating for his back disability.  See Rice, 22 Vet. App. 447 (a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.)

The issues of entitlement to service connection for a neck disability; entitlement to higher initial disability ratings for low back disability, right lower extremity radiculopathy, and left foot plantar fasciitis; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record indicates the Veteran has recurrent hemorrhoids that are the result of his military service.

2.  The competent and credible evidence of record is against a finding that the Veteran currently has a diagnosed right foot disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids are met.  38 U.S.C.A. 
 §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for establishing service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in February 2010 and December 2010.

Concerning the duty to assist, the Veteran's service treatment records, as well as post-service VA treatment records have been associated with the claims file.  The Veteran was given the opportunity to provide authorization for VA to help him obtain records from private treatment providers or to submit those records himself.  Examinations were provided in September 2010, September 2011 and March 2012 and medical opinions obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(24), 106 (West 2014).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
	
	Hemorrhoids

In a May 2014 statement in support of claim, the Veteran indicated that while he was serving in Afghanistan, he went to sick call for a "ball of blood" in his rectum, although he stated there was no record of this because he was on a Firebase.  He indicated that in August 2006, while he was still on active duty, a colonoscopy was requested which took place in October 2006, eleven days after separation from service.  Internal hemorrhoids were identified.  Throughout the Veteran's post-service treatment records stable internal hemorrhoids were listed as an "[a]ctive [p]roblem."  In March 2012, the RO sought an opinion as to whether the Veteran's hemorrhoids were related to his active duty service.  The examiner noted that according to the medical literature, internal hemorrhoids are the most common cause of rectal bleeding in patients under 50.  The examiner noted that the Veteran had sought treatment for rectal bleeding in service and had a colonoscopy very shortly after service which identified internal hemorrhoids.  The examiner provided an opinion that hemorrhoids were at least as likely as not incurred in service.  Based on review of the evidence as a whole and resolving any doubt in the Veteran's favor, the Board finds the criteria for establishing service connection for hemorrhoids have been met.  Therefore, service connection for hemorrhoids is granted.

	Right Foot Disability

The Veteran initially filed a claim for service connection for a bilateral foot disability.  In September 2010, the Veteran underwent a VA examination.  The examiner reviewed the file and noted no indication of treatment for or diagnosis of a right foot disability while on active duty.  In addition, the Veteran had not sought treatment for a right foot disability since service.  Following a physical examination, the examiner stated there was no pathology found that could explain a right foot condition associated with a diagnosis.  A currently diagnosed right foot disability is not otherwise shown.  While the Veteran essentially contended that he has a current foot disability by way of filing the present claim, the Board affords more probative weight to the findings made by the examiner, a medical professional, after examination and interview of the Veteran and review of the pertinent history.  

A careful review of the treatment records and the Veteran's lay statements does not indicate that the Veteran has a clinically diagnosed right foot condition.  The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  As there is no competent evidence that the Veteran has been diagnosed with a right foot disability, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a right foot disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hemorrhoids is granted.

Service connection for a right foot disability is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the remainder of the Veteran's claims.  See 38 C.F.R. § 19.9 (2015).  

In regard to the Veteran's claim for service connection for a neck disability, service treatment records show complaint of muscle pain in May 2004.  Complaints specific to the neck were not made.  However, private treatment records indicate the Veteran sought treatment for neck complaints from a Dr. Alla in 1999 and 2002 during his active duty period.  Post-service treatment records beginning in March 2008 indicate the presence of degenerative joint disease, a.k.a. arthritis, in the cervical spine.  Arthritis is considered a chronic disability which can be service connected if evidence of it was noted in service, even though the chronic condition was not "shown to be chronic," if a showing of continuity of symptomatology after discharge can be demonstrated.  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).   Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Id.   

Here, there is evidence of neck complaints while the Veteran was on active duty and evidence that he began seeking continuing treatment in July 2007, less than a year after separation from service.  The VA examination opinion provided in September 2011 did not take into account the private treatment the Veteran sought during active duty or evidence of arthritis in the VA treatment records.  As such, the Board finds that the claim must be remanded for a new VA examination.  

In regard to the Veteran's claims for initial disability ratings in excess of those currently assigned for a low back disability, right lower extremity radiculopathy and left foot plantar fasciitis, the current level of disability is most important in determining the appropriate rating in increased rating claims.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  Here, statements by the Veteran and his representative suggest a worsening of his foot disability, back disability, and associated right leg radiculopathy since the last examinations of those disabilities.  See Statements from the Veteran dated August 15, 2013 and May 19, 2014; Informal Hearing Presentation dated October 7, 2016.  The Veteran has not been examined to assess the severity of any of these disabilities in approximately 5 years.  The Board finds that a remand is necessary to determine the current severity of his conditions.  

The Board finds that the issue of a TDIU is inextricably intertwined with the Veteran's claims for increased rating and that more information is necessary regarding the effects of the Veteran's individual and cumulative service-connected disabilities on his ability to sustain gainful employment commensurate with his educational and employment history.  On remand, the RO will schedule examinations to reassess the severity of his service-connected back disability, left foot disability and right lower extremity radiculopathy.  For each, the examiner will be asked to determine the effect of such disability the Veteran's employability.  Thereafter, the AOJ should undertake any additional development necessary to adjudicate entitlement to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Associate all relevant, outstanding VA treatment records with the claims file.

2.  Contact the Veteran and request that he provide the names and addresses of any and all health care providers who have provided treatment for the disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding records with the electronic claims file.

 3.  After records are obtained to the extent available, schedule the Veteran for an examination of his neck/cervical spine for clarification of whether he has a chronic disability, and if so, whether it is as likely as not (50 percent or greater probability) that such diagnosis is related to service.

The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner should specifically consider treatment for neck complaints by Dr. Alla in 1999 and 2002, evidence of treatment within a year of separation from service, and evidence in the VA treatment records of degenerative joint disease.

The examiner should identify all neck disabilities currently present.

Following review of the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any neck disability had its onset during, or is otherwise related to, the Veteran's service.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

4.  After records are obtained to the extent available, schedule the Veteran for a VA examination with an appropriate medical professional to assess the current severity of his service-connected low back disability.  The entire claims file must be reviewed by the examiner.

Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his low back disability and what impact those have on his occupational functioning.

5.  After records are obtained to the extent available, schedule the Veteran for a VA examination by an appropriate medical professional to determine the severity of his service-connected right lower extremity radiculopathy.  The entire claims file must be reviewed by the examiner. 

The examiner is to conduct all necessary tests and studies.  The examiner should describe any impairment of function of the right lower extremity due to the radiculopathy.  The examiner should also characterize the radiculopathy as mild, moderate, moderately severe, or severe.  If there is marked muscular atrophy or complete paralysis, such should be noted.

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of radiculopathy and what impact those have on his occupational functioning.

6.  After records are obtained to the extent available, schedule the Veteran for a VA examination by an appropriate medical professional to determine the severity of his service-connected left foot plantar fasciitis.  The entire claims file must be reviewed by the examiner. 

The examiner should explain whether the Veteran's service-connected disability is mild, moderate, moderately severe, or severe.  The examiner should also state whether the Veteran experiences actual loss of use of the left foot.

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of left foot plantar fasciitis and what impact those have on his occupational functioning.

7.  After completing the development requested in items 1-6, undertake any further development warranted with regard to the claim for a TDIU.

8.  When the development requested has been completed, readjudicate the Veteran's claims, to include consideration of entitlement to a TDIU.  If the benefits sought on appeal are not granted to the fullest extent, furnish the Veteran and his representative with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


